Citation Nr: 0717767	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  00-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In May 2003, the Board reopened the 
claim, and remanded it for additional development.  In 
January 2004, the Board again remanded the claim for 
additional development.  


FINDING OF FACT

The veteran does not have PTSD that was present in service or 
is otherwise related to such service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
PTSD.  The Board notes that in final decisions, dated in 1980 
and 1987, the RO denied claims for a neuropsychiatric 
condition.  In a final decision, dated in January 1997, the 
RO denied a claim for PTSD.  In February 1999, the veteran 
filed to reopen his claim for PTSD.  In July 1999, the RO 
denied the claim.  The veteran appealed, and in May 2003, the 
Board reopened the claim.  In January 2004, the Board 
remanded the claim for additional development.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The Board initially notes that the claims files include a 
large number of VA and non-VA treatment reports, as well as a 
decision of the Social Security Administration (SSA), dated 
in May 1997 (and the SSA's supporting documentation).  This 
evidence shows that the veteran has repeatedly been diagnosed 
with a psychosis NOS (not otherwise specified), and that he 
has received many diagnoses of schizophrenia, and substance 
abuse disorders.  However, an August 2001 VA psychological 
assessment, and a January 2002 QTC examination report, 
contain Axis I diagnoses that included PTSD (as well as major 
depressive disorder, and schizophrenia (by history)).  Under 
the circumstances, for the purposes of this decision only, 
the Board has assumed that a PTSD diagnosis has been 
established.  

The veteran asserts that he witnessed the following stressors 
while in Vietnam: 1)  he experienced a rocket attack at the 
airfield on the day of his arrival in Vietnam (August 22, 
1966); 2) in either December 1966 or March 1967, he was in a 
convoy going from Long Binh to Cam Ranh Bay that was attacked 
and in which South Korean Marines came to his unit's 
assistance; and 3) he "almost" went over the side of a 
mountain on an out of control bulldozer in 1967.  

A lay statement from a friend of the veteran, dated in May 
1996, shows that the author states that the veteran 
constantly talked about his unit being overrun and pushed 
back to the beach and saved by Korean Marines.  The friend 
felt that the veteran suffered from PTSD due to these 
experiences.   

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran's discharge (DD Form 214) indicates that his military 
occupation specialty was construction machine operator.  His 
personnel file (DA Form 20) shows that served in Vietnam from 
August 12, 1966 to August 11, 1967, with Company B, 864th 
Engineering Battalion (Construction), USARPAC.  His principal 
duty while in Vietnam is listed as tractor operator.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  The veteran is not shown to 
have received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 
12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  There is no other evidence 
sufficient to show participation in combat.  In this regard, 
although the veteran's personnel file lists a campaign, 
titled, "Vietnam Counter Off(ensive) Camp(aign) Phase II," 
the nature and extent of the veteran's participation in this 
operation is not described, and the Board declines to afford 
this entry the same weight as the commendations or awards 
evincing combat.  Id.  To the extent that this entry may 
indicate that the veteran was present in a combat zone, the 
U.S. Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that it is the distressing event, rather 
than the mere presence in a "combat zone," which may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that serving in a combat zone is not the same 
as serving in combat).  The Board further notes that in Wood, 
the Court has held that while a veteran may very well have 
served in a combat area (as evidenced by his service 
records), serving in a combat zone is not the same as serving 
in combat.  See Wood, 1 Vet. App. at 193.   Finally, the 
Board has considered the documentation provided by the U.S. 
Armed Services Center for Research of Unit Records (discussed 
infra), which does not show that the veteran's unit 
participated in combat.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against the such a finding.  
The Board therefore finds that the veteran did not 
participate in combat.  See Cohen v. Brown, 10 Vet. App. 128, 
145 (1997).  In reaching this determination, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a finding of 
participation in combat, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  Furthermore, to 
the extent that medical examiners may have concluded that the 
veteran has PTSD due to combat, these were based on an oral 
history as provided by the veteran, and are otherwise lacking 
in a factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994).

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  In this 
regard, in statements, received in August 2002 and October 
2006, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) reported that it was unable to verify any 
of the claimed stressors.  The USASCRUR's August 2002 
statement is accompanied by "Operational Reports - Lessons 
Learned" (ORLL) for the veteran's unit (the 864th Engineering 
Battalion) ("864th EB"), dated between 1967 and 1968, which 
indicate that the component companies of the 864th EB tended 
to work independently of each other.  The ORLL's detail the 
participation of Company B in a number of construction 
projects.  A report for the quarter ending in April 1967 
noted that C Company "continued to have one of the major 
defensive combat roles in the area, which is frequently under 
enemy harassment."  However, the ORLL's do not note that the 
veteran's company participated in any hostile action, or 
combat, nor do they show that his company sustained 
casualties.  The Board further notes that the ORLL's do not 
show that any other company in the 864th EB participated in 
combat or sustained casualties.  In summary, there is nothing 
in the ORLL's to substantiate the veteran's claimed 
stressors, or which otherwise shows that Company B 
participated in combat.  As the evidence is insufficient to 
corroborate any of the claimed stressors, the Board finds 
that the claimed stressors are not verified.  The Board has 
therefore determined that the evidence does not warrant the 
conclusion that any of the claimed stressors have been 
verified.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for
entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.

The Board has considered the veteran's written testimony, and 
the lay statement, submitted in support of the veteran's 
arguments that he has PTSD as a result of his service.  To 
the extent that these statements may be intended to represent 
evidence of continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis, nor are 
they sufficient to show a nexus between any of the claimed 
condition and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this case, 
the Board has determined that the medical evidence is more 
probative of the issue and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in April 2001 and June 2004, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claim.  The June 2004 letter 
specifically informed the veteran as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The June 2004 VCAA letter was sent to the veteran after the 
RO's decision that is the basis for this appeal.  However, 
the RO's July 1999 decision was decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  

The June 2004 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the June 2004 letter was sent, the case 
was readjudicated, and in January 2007, a Supplemental 
Statement of the Case was provided to the appellant.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in the January 2007 Supplemental Statement of the 
Case, and in any event, as the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  In this regard, the issue on 
appeal is service connection for PTSD.  The veteran has been 
afforded an examination, and the procedures for verification 
of stressors have been followed.  As verified stressor is not 
of record, an etiological opinion is therefore not required.  
See 38 C.F.R. § 3.159(d).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


